Citation Nr: 0809609	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-42 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from August 1969 to May 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  In June 
2006, the Board denied service connection for bilateral 
defective hearing, tinnitus, and PTSD.  The Secretary and the 
appellant (the parties) filed a joint motion for remand.  In 
November 2007, the United States Court of Appeals for 
Veterans Claims (the Court) vacated the Board's June 2006 
decision.  The case has been returned to the Board for 
further appellate review consistent with the Order.

The Board notes that in the December 2004 VA Form 9, the 
appellant requested a travel Board hearing.  In 
correspondence received in December 2004, the appellant 
stated that he wanted a hearing before a Decision Review 
Officer in lieu of a Board hearing.  A January 2005 Informal 
Conference Report prepared by a Decision Review Officer notes 
that additional development was agreed to by the appellant in 
lieu of any hearing.  Thus, the hearing request was 
withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues on appeal are entitlement to service connection 
for a bilateral hearing loss disability, tinnitus, and PTSD.  
The appellant asserts that such are related to service, to 
include service in Vietnam.  

Initially, the Board notes that it has been determined that 
the April 2003 letter from the agency of original 
jurisdiction (AOJ) is not in compliance with the directives 
of the Veterans Claims Assistance Act (VCAA), as the 
appellant was not informed of the evidence and information 
that is necessary to substantiate the claims.  Thus, this 
case must be remanded for further VCAA notification.  

In addition, a February 2003 VA treatment record notes that 
he was incarcerated for four years due to having detonated a 
pipe bomb on the steps of his former in-laws home.  In 
correspondence received from the appellant in December 2004, 
he noted that he underwent audiological evaluation at the 
federal prison medical center in Springfield, Missouri in 
1985.  The relevant federal records of treatment during the 
period of his incarceration at the federal prison have not 
been associated with the claims file.  

In an April 2003 statement, the appellant's spouse stated 
that the appellant had difficulty sleeping, nightmares, and 
was easily startled, and that the symptoms were related to 
his service in Vietnam.  It was noted that the appellant's 
spouse was a licensed nurse.  

In a December 2004 VA record, a readjustment counselor noted 
that the appellant's score on the "Combat Exposure Scale" 
indicated moderate combat exposure.  Symptoms of depression 
were noted.  A diagnosis of PTSD was entered.  

In several statements received in April 2003, the appellant 
reported that he was exposed to numerous stressful events 
while delivering supplies to various units all over Vietnam 
from Cam Ranh Bay.  He stated that the convoys came under 
enemy fire many times and that they had to speed up to get 
out of harms way.  He could not recall details of these 
events, but remembered seeing dead Vietcong lying along the 
roadside, and said that he was thankful that none of them 
were Americans.  In his substantive appeal, received in 
December 2004, the appellant stated that he recalled seeing 
two dead Vietcong on the side of the road while coming back 
to Cam Ranh Bay from Da Nang after a battle sometime in 
February 1971, but that no American soldiers were injured in 
the battle.  He reported that his convoy came under enemy 
fire on the same run in November 1970, and that he saw 
artillery fire from a hill side several times between 
November 1970 and January 1971.

Consistent with the service personnel records, a March 2005 
report from the service department verifies the appellant's 
assignment to the 442nd Transportation Company and that he 
served in Vietnam from July 1970 to May 1971.  The report 
states the following:

The unit history of the 442nd Transportation 
Company for the period of July 1, 1970 to December 
31, 1970 states the unit had been involved in 4 
major enemy ambushes in the past 6 months.  The 
first three were on October 11, 12 and 13, 1970 on 
a Ban Me Thout convoy in which 5 soldiers were 
wounded.  The last was on December 11, 1970 when a 
convoy came under mortar, rocket and small arms 
fire resulting in two soldiers wounded.  [The 
appellant] was not one of those listed as 
involved.  We are unable to verify if he was in 
the convoys.  His Military Occupational Specialty 
(MOS) was 63B (Light-Wheel Vehicle Mechanic).  

The Operational Report-Lessons Learned (OR-LL) 
submitted by the 4th Battalion, 60th Artillery for 
the period ending April 30, 1971 states that on 
February 1, 1971, 8 to 10 enemy sappers attacked 
Cam Ranh Bay by planting 11 or 12 explosive 
charges in the 67th Engineer area and 4 rockets 
were received in the Sea-Land Corporation area of 
Cam Ranh Bay.  Cam Ranh Bay received 5 rockets on 
April 27, 1971 with no causalities.  The Daily 
Journal submitted by the 24th General Support 
Group for March 20-21, 1971 states that at 7AM on 
March 20, 1971, Cam Ranh Bay received 2 rockets on 
a hill near the bay.  No causalities or damage 
reported.  

The Board notes that the August 2003 rating decision reflects 
the AOJ's determination that the appellant did not engage in 
combat with the enemy.  A veteran whose record does not 
substantiate that he directly participated in combat may 
still service-connect his claim for PTSD if his claimed in-
service stressor is supported by adequate corroboration, and 
not just his own lay testimony of the occurrence of the 
stressful event.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994).  Corroboration of a 
claimed in-service stressor does not require, "that there be 
corroboration of every detail, including the veteran's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The Court held that 
the fact that a veteran was stationed with a unit that 
sustained attacks strongly suggests that the veteran was, in 
fact, exposed to these attacks.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002).  The Board finds that further 
development is necessary in order to make a determination as 
to whether the appellant has PTSD related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The record should be reviewed and VA 
should ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA and subsequent interpretive 
authority. See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will seek 
to provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claims.  

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AOJ should obtain all relevant 
records from the U.S. Medical Center for 
Federal Prisoners (MCFP) in Springfield, 
Missouri, to include all records 
pertaining to hearing loss and tinnitus, 
as well as any available mental health 
records.  

3.  After the above has been accomplished 
to the extent possible, the AOJ should 
schedule the appellant for a VA 
examination with a psychiatrist to 
determine the nature and etiology of any 
currently manifested PTSD.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether the appellant has 
a diagnosis of PTSD that conforms to the 
criteria of the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) 
(DSM-IV), and if so, the specific 
stressor(s) upon which the diagnosis is 
based should be identified.  A complete 
rationale should accompany all opinions 
provided.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



